Citation Nr: 1618145	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-32 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected bilateral pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 2001 to April 2005.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angles, California.  This case was previously before the Board in March 2015.

In September 2012, the Veteran presented sworn testimony during a personal hearing in Los Angeles, which was chaired by the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As directed by the Board's March 2015 Remand instructions, a VA examination concerning the issues on appeal was scheduled for May 2015.  A September 2015 Report of General Information (and the Veteran's Representative's April 2016 Informal hearing presentation) reflects that due to certain circumstances, the Veteran did not appear for the scheduled May 2015 VA examination.  The Veteran and his representative have requested that another VA examination be scheduled.

The Board finds that good cause has been provided as to the request to reschedule the May 2015 VA examination, and the Veteran should be afforded a VA examination at a VA facility other than the Loma Linda, California, VAMC.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources from the Veteran, obtain and associate any the Veteran's complete VA treatment records dated since May 20, 2015.

2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination (at a VA facility other than the Loma Linda, California VAMC) with a qualified orthopedic specialist to determine the current severity of the service-connected right and left knee disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should report the range of motion of the right and left knees in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.

The examiner should report all neurologic impairment resulting from the service-connected right and left knee disabilities.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.

The examiner should also address the impact of the service-connected right and left knee disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefor.

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected bilateral pes planus.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should render an opinion as to whether the Veteran's bilateral pes planus is mild, moderate, severe or pronounced, and should indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the physician should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation. The physician should state whether the symptoms of pes planus are improved by orthopedic shoes or appliances.

The examiner should also address the impact of the service-connected bilateral pes planus upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




